1    Cyrus Safa
     Attorney at Law: 13241
2    12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel: (562)437-7006
4    Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     TANISHA PRICE
6
7    Gerald M. Welt
     Attorney at Law: 1575
8    411 E. Bonneville Avenue, #505
     Las Vegas, Nv 89101
9    Tel.: (702) 382-2030
     Fax: (702) 684-5157
10   E-Mail: Gmwesq@Weltlaw.Com; Kwp@Weltlaw.Com
     Attorneys For Plaintiff
11
12
                          UNITED STATES DISTRICT COURT
13
                                  DISTRICT OF NEVADA
14
15   TANISHA PRICE                             )   Case No.: 2:19-cv-01319-RFB-EJY
                                               )
16                Plaintiff,                   )   STIPULATION TO EXTEND TIME
     v.                                        )   TO FILE MOTION FOR
17                                             )   REMAND/REVERSAL
     ANDREW SAUL,                              )
18   Acting Commissioner of Social             )   (FIRST REQUEST)
     Security,                                 )
19                                             )
                  Defendant.                   )
20                                             )
                                               )
21                                             )
22
23         Plaintiff Tanisha Price and Defendant Andrew Saul, Acting Commissioner
24   of Social Security, through their undersigned attorneys, stipulate, subject to this
25   court’s approval, to extend the time from December 23, 2019 to January 14, 2020
26

                                               -1-
1    for Plaintiff to file a Motion for Remand/Reversal, with all other dates in the
2    Court’s Order Concerning Review of Social Security Cases extended accordingly.
3    This is Plaintiff's first request for an extension. Plaintiff’s Counsel will be on leave
4    on the original due date and makes this request to allow additional time to fully
5    research the issues presented.
6    DATE: December 23, 2019                 Respectfully submitted,
7                                     LAWRENCE D. ROHLFING

8                                            /s/ Cyrus Safa
                                  BY: _______________________
9                                     Cyrus Safa
                                      Attorney for plaintiff Mr. Tanisha Price
10
11
12   DATE: December 23, 2019
                                      DAYLE ELIESON
13                                    United States Attorney
14
                                      /s/ Allison J. Cheung
15
                                  BY: ____________________________
16                                   Allison J. Cheung
                                     Special Assistant United States Attorney
17                                   Attorneys for defendant Andrew Saul
                                    |*authorized by e-mail|
18
19
20   DATED: December 26, 2019
     IT IS SO ORDERED:
21
                                UNITED STATES MAGISTRATE JUDGE
22
                                ELAYNA J. YOUCHAH
23
24
25
26

                                               -2-
